                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-657-GCM

NATHANIEL CANNON,                    )
                                     )
                  Plaintiff,         )
                                     )
vs.                                  )                            ORDER
                                     )
                                     )
CHARTER COMMUNICATIONS,              )
                                     )
                  Defendant.         )
____________________________________ )

       THIS MATTER is before the Court on periodic review of the record. The Complaint

survived initial review, (Doc. No. 3), Plaintiff has filed a Summons form, (Doc. No. 1-3), and

this action is now ripe for service of process.

       IT IS, THEREFORE, ORDERED that the U.S. Marshal is hereby directed to attempt to

serve summons on Defendant Charter Communications at the address provided on the

summons form attached to Plaintiff’s Complaint.




                                      Signed: September 9, 2019




                                                  1
